Ladd, J.
But two assignments of error are argued, one of which is disposed of by Kircher v. Larchwood, 120 Iowa, 578 and like decisions. The other. questions the cor*11reetness of the ruling by which a notice requiring the owner of the lot in front of which the accident occurred to construct a permanent sidewalk in place of the plank walk was received in evidence. This was signed by the sidewalk inspector and by the street commissioner, and served September 3, 1901, a little more ■ than two months before the accident. ITow this came to be done, does not appear. In the absence of any showing to the contrary, it is to be inferred therefrom that the walk had received some attention from these officers. Of course, the service of the notice was not an admission that the walk was out of repair, but it did tend to show knowledge of its actual condition on the part of -the city. Other evidence indicated that it was then out of repair. Had the city ordered permanent walks along -several blocks, including that containing this lot, as suggested by appellant, a different question would bave been presented. The notice related to that in front of the one lot only, and the record is silent as to such a walk in front of any other. Doubtless these officers, as is contended, are to he presumed to have performed their duty, hut we are not called .upon to imagine circumstances such as to preclude the inference that in doing so they were informed of the conditions with which they dealt. —-Arrirmed.